WARREN, J.,
dissenting.
The majority concludes that MVD’s construction of its rule on official duty conflicts is not plausible. It concludes that MVD erred as a matter of law, in construing the term “official duty conflict” under OAR 735-90-120(4) to provide that the arresting officer was prevented from attending a scheduled suspension hearing due to an official duty conflict. It therefore affirms the circuit court judgment vacating MVD’s order. Although I agree with the majority that this is a better way to read the rule, that simply is not our function. If the agency’s construction of the rule is a plausible reading, we must sustain it. Because I believe that MVD’s construction of its rule is plausible, I dissent.
We defer to an agency’s interpretation of its own rule when that interpretation is plausible and is consistent with the wording of the rule itself, the rule’s context, and is not inconsistent with any other source of law. Don’t Waste Oregon Com. v. Energy Facility Siting, 320 Or 132, 142, 881 P2d 119 (1994).
*475As the majority notes, our interpretive task is complicated by the fact that while the statute requires the MVD to “set forth by rule the conditions that constitute ‘official duty conflicts,’ ” the rule provides a nonexclusive list of examples of what constitute “official duty conflicts.” The statute seems to charge the agency to set out a comprehensive list.1 Our task, therefore, is to determine from the examples and the characteristics common to them, whether the rule accommodates the particular circumstances of the present case. Cf., e.g., Bellikka v. Green, 306 Or 630, 635-36, 762 P2d 997 (1988) (applying principle that list of examples is construed to embody common principle that constitutes or limits general policy).
MVD’s proposed construction focuses on a single example among the group in the rule: the example involving “inclement travel conditions.” It reasons that “inclement travel conditions” could be understood to stand for the principle that conditions beyond an officer’s control that reasonably prevent the officer from complying with the officer’s official duty to attend a suspension hearing constitute an “official duty conflict.”
The majority takes issue with MVD’s interpretation on the mistaken premise that it “fails to give meaningful effect to the other examples in the list.” 145 Or App 472. The interpretation should not be allowed to stand, the majority asserts, because it “conflicts” with the rule’s terms. Id. That rationale overstates the effect of the agency’s action in this case. In proposing that MVD’s interpretation has a broad-sweeping impact, the majority fails to grasp the very limited nature of the agency’s adjudication. Nothing MVD has done here changes the nature of the rule. The agency interpretation does not negate, or express a position opposite to, the other examples listed in the rule. The application of MVD’s interpretation is limited to circumstances such as the present. Nor has the agency’s interpretation done anything to rob the other examples of their independent vitality — MVD is not precluded from relying on and applying the remaining examples in an appropriate context. Our task, simply, is to gauge *476whether or not the agency’s interpretation of the rule is plausible. It is, and our inquiry should end there.
I conclude that MVD’s construction of the rule is plausible, and thus, that the rule accommodates the present circumstances. We therefore should sustain MVD’s interpretation and application of its rule. Don’t Waste Oregon Com., 320 Or at 142. Because the majority concludes otherwise, I dissent.
Edmonds, J., joins in this dissent.

 The validity of the rule itself is not challenged here. For that reason we do not reach that question.